       Case 1:20-cv-00571-LTS Document 6-1 (Court only)        Filed 02/14/20 Page 1of6

                                                                 F~
                                                                  ,.. , ,,:-:: \ r
                                                                  ! '
UNITED STATES DISTRICT COURT                                        .. lXCTRO\lCALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                        DOC #: ------~-­
 ALPHONSO SYVILLE,                                                  !   f),\TE FILED: ;_-._}l . 2L'2 t.,

                                  Plaintiff,
                                                                        20-CV-0571 (L TS)
                      -against-

 CITY OF NEW YORK, et al.,                                      ORDER OF SERVICE
                                  Defendants.


LAURA TAYLOR SWAIN, United States District Judge:

       Plaintiff, appearing prose, brings this action under the Americans with Disabilities Act

(ADA), the Rehabilitation Act, and the Health Insurance Portability and Accountability Act

(HIP AA), claiming that Defendants at the Fort Washington Men's Shelter (the "Men's Shelter")

denied him access to his medication and refused his request for bedrest. By order dated February

6, 2020, the Court granted Plaintiffs request to proceed without prepayment of fees, that is, in

forma pauperis (IFP).

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

 While the law mandates dismissal on any of these grounds, the court is obliged to construe pro

se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

      the "strongest [claims] that they suggest," Triestman v. Fed. Bureau of Prisons, 470
        Case 1:20-cv-00571-LTS Document 6-1 (Court only)           Filed 02/14/20 Page 2 of 6




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the "special solicitude" in prose cases, id. at 4 75 (citation omitted), has its limits -

to state a claim, prose pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                          BACKGROUND
        This action arises out of an incident at the Men's Shelter, operated by Project Renewal,

where Plaintiff requested access to bedrest and medication after his release from Bellevue, and

Defendant denied those requests. He also alleges that Defendants retaliated against him for his

speech. He names as defendants (1) the City of New York, (2) Project Renewal, a private

organization that runs the Men's Shelter, (3) the Men's Shelter's director, and (4) supervisor of

operations at the Men's Shelter (a woman named Jody). He seeks money damages.

        On January 24, 2020, the Court received a letter from Plaintiff that includes two

attachments, namely, his discharge papers from Bellevue Hospital showing that his doctor

ordered bedrest, and a police report regarding an incident at the Men's Shelter between him and

Jody. (ECF No. 4 at 6.) Because these attachments support Plaintiff's claims, the Court orders

that this document and the complaint be treated as the operative pleading.

        Plaintiff claims that Defendants violated the ADA, the Rehabilitation Act, and HIP AA.

Based on the facts alleged in the complaint, the Court also construes the complaint as asserting a

reasonable accommodation claim against Project Renewal, under Title III of the ADA. Title III

of the ADA provides that "[n]o individual shall be discriminated against on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation." 42 U.S.C. § 12182(a). And the Court




                                                   2
        Case 1:20-cv-00571-LTS Document 6-1 (Court only)         Filed 02/14/20 Page 3 of 6




construes the complaint as asserting a First Amendment retaliation claim against the City of New

York.

                                          DISCUSSION

A.      Order of Service

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013 ); see also 28 U.S. C. § 1915(d) ("The officers of the court shall issue and serve all

process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve ifthe plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules

of Civil Procedure generally requires that the summons and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiffs responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App'x 50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes 'good cause' for an extension of time within the meaning of Rule

4(m).").

        To allow Plaintiff to effect service on Defendants the City of New York and Project

Renewal through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form ("USM-285 form") for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

                                                  3
        Case 1:20-cv-00571-LTS Document 6-1 (Court only)         Filed 02/14/20 Page 4 of 6




Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Valentin order

        Under Valentin v. Dinkins, a prose litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit Project Renewal to identify the Director of the Men's Shelter,

and the Supervisor of the Men's Shelter, whose first name is Jody. It is therefore ordered that

counsel for Project Renewal must ascertain the identity of these defendants and the addresses

where these defendants may be served, providing this information to Plaintiff and the Court

within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming these defendants. The amended complaint will replace, not supplement, the original

complaint. An amended complaint form that Plaintiff should complete is attached to this order.

Once Plaintiff has filed an amended complaint, the Court will screen the amended complaint

and, if necessary, issue an order directing the Clerk of Court to complete the USM-285 forms

with the addresses for these defendants and deliver all documents necessary to effect service to

the U.S.

Marshals Service.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        An "Amended Complaint" form is attached to this order.
         Case 1:20-cv-00571-LTS Document 6-1 (Court only)       Filed 02/14/20 Page 5 of 6




                                                  4

         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Project Renewal and the City of New York and deliver all documents necessary to

effect service to the U.S. Marshals Service.

         The Clerk of Court is directed to mail a copy of this order and the complaint to Project

Renewal at: 200 Varick Street, New York, NY 10014.

         The Court orders that document numbers 2 and 4 be treated as the operative pleading.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 19, 2020
           New York, New York



                                                         ~AYLOR                SWAIN
                                                           United States District Judge
Copy mailed to:

Alphonso Syville
106 Hom bean Ave.
Swedesboro, NJ 08085
Case 1:20-cv-00571-LTS Document 6-1 (Court only)   Filed 02/14/20 Page 6 of 6




              DEFENDANTS AND SERVICE ADDRESSES



I.     City of New York
       100 Church Street
       New York, NY 10007
2.     Project Renewal
       200 Varick Street
       New York, NY 10014
